DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/17/20.  These drawings are acceptable.

Claim Objections
Claim 22 is objected to because of the following informalities:  the phrase ‘CMV vector does not express an active lacks an UL128’ appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
39, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 22-24 and 26-44 are rejected under 35 U.S.C. 103 as being unpatentable over Picker et al. (US 20130136768).
Picker et al. teach and using a CMV vector to generate an immune response to at least one heterologous antigen in a subject.  The subject can a human or a non-human primate.  The vector can be RhCMV or HCMV and can comprise a tumor 
Picker teaches a CMV vector comprising a nucleic acid encoding at least one heterologous antigen wherein the CMV vector does not express an active UL128 protein and UL130 protein.  Picker suggest using a microRNA recognition element (MRE) to control the virus in tissues of a subject.  It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date, to make the CMV vector comprising the second nucleic acid comprising a first MRE operably linked to a CMV gene that is essential for replication and wherein the MRE silences expression in the presence of a microRNA that is expressed by myeloid 
prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Picker et al. (US 20130136768), as applied to claims 22-24 and 26-44 above, and further in view of Herrath et al. (US 20020107210).
‘768 does not specifically teach making the vector comprise a host self-antigen derived from a variable region of a T cell receptor or an antigen derived from the variable region of a B cell receptor.
However, at the time of the effective filing date, Herrath et al. teach making a nucleic acid encoding a self-antigen from a variable region of a T cell receptor to treat an autoimmune disorder in a subject (pages 6 and 15).  The nucleic acid can be used to stimulate an immune response to the disorder.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Picker taken with Herrath, to make a CMV vector having a nucleic acid encoding a self-antigen, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to generate an immune response to a self-antigen to determine if it can treat the autoimmune disorder in the subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 10,532,099.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a CMV vector comprising a first nucleotide sequence encoding a heterologous antigen, a second nucleotide sequence comprising a MRE operably linked to a CMV gene that is essential or augmenting for CMV growth and wherein the MRE silences expression in the presence of a microRNA that is expressed by a cell of myeloid lineage (miR-142-3p), wherein the CMV vector does not express UL128 and UL130 proteins.  The antigen can be a tumor antigen, self-host antigen and pathogenic antigen.  In addition, both set of claims embrace wherein the vector does not express an active UL79 protein, active UL82 protein, or active US11 protein.  
Both set of claims also embrace using the vector to generate an immune response to the antigen, wherein at least 10% (20, 30, 40, 50, 60 and 75%) of the CD8+ T cells elicited by the vector are restricted by class II MHC (claims 47, 48 and 55-56 of 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Claim 8 of US 10,632,186 appears to disclose the claimed product, but ‘186 does not appear to enjoy an effective filing date before the filing date of the instant application.
US 20170319679 claims a CMV vector that lacks the UL128-UL130 region, but does not teach inserting a microRNA element into the vector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635